DARDEN, Judge
(dissenting):
I dissent.
In summarizing, the president of the court-martial mentioned Blocker’s good combat record and his having pleaded guilty as items members of the court should consider in his favor in deciding a sentence. The only item the president mentioned against him was the record of his previous conviction by court-martial. The president omitted reference to a favorable letter from the minister at the home of the accused and to Blocker’s having had family problems when he returned from overseas. Defense counsel read the letter in full, however, and informed the court about Blocker’s family problems and his interest in the Marine Corps that was evidence by his having completed two schools.
Considering the accused’s prior conviction for absence without leave, breach of restriction, willful disobedience of an order, and using provoking words, together with the two present absence offenses covering eighteen-day and nearly seven-month periods, I hardly believe the court was likely to award a more lenient sentence if the president had reminded them of a letter from the minister and of Blocker’s statement that he had family problems. In my opinion, the president was not preju-dicially unfair in his summary. Consequently, I would affirm the decision of the board of review.